DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Hui (CN110802508A).

    PNG
    media_image1.png
    642
    1104
    media_image1.png
    Greyscale

Annotated Fig. A (Hui, Fig 1)
With respect to claim 13 Hui discloses: A chemical mechanical polishing (CMP) pad, comprising: a pad body having a circular plate shape (Ann. fig. A); a plurality of circular grooves (see circular grooves labeled first-fifth groove) on a bottom surface of the pad body, the plurality of circular grooves having a circular shape; and a connection groove (see multiple connection grooves, some which connects all of the circular grooves) connecting the plurality of circular grooves, the connection groove having a linear shape
With respect to claim 15, Hui discloses wherein: the plurality of circular grooves includes: a first circular groove in a central portion of the pad body (Ann. Fig. A: the first, second, third, fourth and fifth grooves are circular), a second circular groove having a greater diameter than that of the first circular groove, and a third circular groove (in this case the third circular groove would be the “fifth groove” labeled, such that it is at the edge) at an edge of the pad body, and the connection groove includes: a first connection groove connecting the first circular groove (labeled “first groove” in the ann. fig A) and the second circular groove (labeled as “second groove” in ann. fig. A) , and a second connection groove displaced (there are multiple connection grooves displaced from each other, in this case the second connection groove would be the “fifth connection groove” labeled in the annotated figure) from the first connection groove and connecting the second circular groove and the third circular groove.
With respect to claim 18, Hui discloses: wherein: the plurality of circular grooves includes: a first circular groove (“first groove” in ann. fig. A) in a central portion of the pad body, a second circular groove (“second groove” in ann. fig A) having a greater diameter than that of the first circular groove, a third circular groove (“third groove” in ann. fig. A) outside of the second circular groove, a fourth circular groove (“fourth groove” in ann. fig. A) having a greater diameter than that of the third circular groove, and a fifth circular groove (“fifth groove” in ann. fig. A) at an edge of the pad body, and the connection groove includes: a first connection groove  (“first connection groove in ann. fig. A) connecting the first circular groove and the second circular groove, a second connection groove (“second connection groove” in ann. fig. A) connecting the second circular groove and the third circular groove, a third connection groove (“third connection groove” in ann. fig. A) connecting the third circular groove and the fourth circular groove, and a fourth connection groove (“fourth connection groove” in ann. fig. A) connecting the fourth circular groove and the fifth circular groove.
With respect to claim 20 Hui discloses: wherein the plurality of circular grooves are concentric (the circular grooves share a common center).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 5, 8, 9 ,10 ,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui in view of Nakajima (US Pat 6159088A).
With respect to claim 1, Hui discloses: a CMP pad comprising  a pad body having a circular plate shape (Ann. fig. A); a plurality of circular grooves (see circular grooves labeled “first-fifth groove”) on a bottom surface of the pad body, the plurality of circular grooves having a circular shape; and a connection groove (see multiple connection grooves, some which connects all of the circular grooves) connecting the plurality of circular grooves, the connection groove having a linear shape
Hui does not disclose: A chemical mechanical polishing (CMP) apparatus, comprising: a rotating plate; a CMP pad on an upper surface of the rotating plate; a rotating body facing the rotating plate and bringing a wafer into contact with the CMP pad to press the wafer; and a slurry supply configured to supply slurry to the CMP pad
Nakajima in the same field of endeavor,  teaches: a rotating plate (3, fig. 1); a CMP pad on an upper surface (2) of the rotating plate; a rotating body (5) facing the rotating plate and bringing a wafer into contact with the CMP pad to press the wafer; and a slurry supply (6) configured to supply slurry to the CMP pad.
It would have been obvious to a person of ordinary skill in the art, to have utilized the CMP apparatus of Nakajima with the pad of Hui, because the pad of Hui has a improved “service life of the polishing pad and the polishing quality.” (Hui, Abstract)
With respect to claim 2, Hui discloses: wherein the plurality of circular grooves includes: a first circular groove (“first groove” in ann. fig. A)  in a central portion of the pad body, and a second circular groove (“fifth groove” in ann. fig. A)   having a greater diameter than that of the first circular groove and being at an edge of the pad body
With respect to claim 4 Hui discloses:  a first circular groove (“first groove” in ann. fig. A)   in a central portion of the pad body, a second circular groove (“second groove” in ann. fig. A)  having a greater diameter than that of the first circular groove, and a third circular groove (“fifth groove” in ann. fig. A)  at an edge of the pad body.
With respect to claim 5, Hui discloses: wherein the plurality of circular grooves includes : a first connection groove (“first connection groove” in ann. fig. A) connecting the first circular groove and the second circular groove, and a second connection groove (“fourth connection groove” in ann. fig. A ) displaced from the first connection groove and connecting the second circular groove and the third circular groove.
With respect to claim 8, Hui discloses: a first circular groove (“first groove” in ann. fig. A) in a central portion of the pad body, a second circular groove (“second groove” in ann. fig A) having a greater diameter than that of the first circular groove, a third circular groove (“third groove” in ann. fig. A) outside of the second circular groove, a fourth circular groove (“fourth groove” in ann. fig. A) having a greater diameter than that of the third circular groove, and a fifth circular groove (“fifth groove” in ann. fig. A) at an edge of the pad body.
With respect to claim 9, Hui discloses: wherein the connection groove includes: a first connection groove  (“first connection groove in ann. fig. A) connecting the first circular groove and the second circular groove, a second connection groove (“second connection groove” in ann. fig. A) connecting the second circular groove and the third circular groove, a third connection groove (“third connection groove” in ann. fig. A) connecting the third circular groove and the fourth circular groove, and a fourth connection groove (“fourth connection groove” in ann. fig. A) connecting the fourth circular groove and the fifth circular groove
With respect to claim 10, Hui discloses wherein the first to fourth connection grooves extend in a radial direction (see ann. fig. A)  of the first to fourth circular grooves.
With respect to claim 12, Hui discloses: wherein the plurality of circular grooves are concentric (the circular grooves share a common center).
Claim(s) 3, 6, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui in view of Nakajima and further in view of Elmudfi (US Pub 20060154574 A1 ) and Wang (US Pub. 20110014853 A1)
With respect to claim 3, Hui in view of Nakajima teaches: that the connection groove (“fourth connection groove in ann. fig. A): connects the first circular groove and the second circular groove.
With respect to claim 3, Hui in view of Nakajima does not teach that the connection groove: connects the first circular groove and the second circular groove, and extends along a line tangential to the first circular groove.
Wang in the same field of endeavor,  teaches that a polishing pad may have grooves of many different shapes, such as radial (fig. 2A, [0031]) , spiral (fig. 3A, [0038]), tangential line (fig. 2D, [0033]) and Wang also teaches that there is a need to provide different polishing pads with flow characteristics ([0007]).
Elmufdi, in the same field of endeavor,  teaches of polishing pads with regions wherein the different regions (see the regions pointed to by CS1, CS2, CS3 in fig. 1) have varying line shapes such as spiral like or radial-like. Elmufdi also teaches that such characteristics of the polishing pad provide more fine-tuned flow control ([0008]).
Therefore, it is obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have varied the shape of the connecting lines of Hui in view of Nakajima, in light of the teachings of  Wang and Elmufdi, so that the flow of the slurry is fine tuned according to the need of the user, and to use tangential grooves, as in Wang, because tangential grooves provide different flow characteristics than radial or straight grooves.
The effect of this would be to make the radial connecting groove (“fourth connecting groove” in ann. fig. A) of Hui in view of Nakajima to be tangential instead of radial.
With respect to claim 6, Hui in view of Nakajima does not teach that  the first connection groove extends along a line tangential to the first circular groove, and the second connection groove extends in a radial direction of the second circular groove.
With respect to claim 7, Hui in view of Nakajima does not teach  that  the first connection groove extends in a radial direction of the first circular groove, and the second connection groove extends along a line tangential to the second circular groove.
Wang in the same field of endeavor,  teaches that a polishing pad may have grooves of many different shapes, such as radial (fig. 2A, [0031]) , spiral (fig. 3A, [0038]), tangential line (fig. 2D, [0033]) and Wang also teaches that there is a need to provide different polishing pads with flow characteristics ([0007]).
Elmufdi, in the same field of endeavor,  teaches of polishing pads with regions wherein the different regions (see the regions pointed to by CS1, CS2, CS3 in fig. 1) have varying line shapes such as spiral like or tangent-like. Elmufdi also teaches that such characteristics of the polishing pad provide more fine-tuned flow control ([0008]).
Therefore, it is obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have varied the shape of the connecting lines of Hui in view of Nakajima, in light of the teachings of  Wang and Elmufdi, so that the flow of the slurry is fine tuned according to the need of the user, and to use tangential grooves, as in Wang, because tangential grooves provide different flow characteristics than radial or straight grooves. It would thus be obvious to have used tangential or radial lines in whatever position is necessary (whether in the first or second connecting groove location) as determined by the need of the user.
Additionally, as per MPEP 2144, reversal of parts, duplication of parts, and rearrangement of parts is considered obvious unless the applicant demonstrates that the arrangement is critical to the performance of the polishing pad. The only statements on the record are that the designs spread slurry evenly and the result is that it is not unnecessarily supplied, thus this has an effect of ” effect of improving semiconductor productivity and reducing slurry due to the supply of improved slurry”. This same statement is made with respect to both polishing pads 200 and 400 of the instant application. However, specific performance data is not provided. Additionally, the applicant has shown slurry flow lines in fig. 5, 6, 7. It is not shown that having a specific slurry flow pattern provides any specific advantage (for example data on the resulting polished wafers). From above, it is shown that is previously known (see Wang) in the art that concentric circles, radial grooves and tangential grooves have different flow performance characteristics. 
With respect to claim 11, Hui in view of Nakajima does not teach  that  wherein at least one of the first to fourth connection grooves extend along a line tangential to at least one of the first to fourth circular grooves.
Wang in the same field of endeavor,  teaches that a polishing pad may have grooves of many different shapes, such as radial (fig. 2A, [0031]) , spiral (fig. 3A, [0038]), tangential line (fig. 2D, [0033]) and Wang also teaches that there is a need to provide different polishing pads with flow characteristics ([0007]).
Elmufdi, in the same field of endeavor,  teaches of polishing pads with regions wherein the different regions (see the regions pointed to by CS1, CS2, CS3 in fig. 1) have varying line shapes such as spiral like or radial-like. Elmufdi also teaches that such characteristics of the polishing pad provide more fine-tuned flow control ([0008]).
Therefore, it is obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have varied the shape of the connecting lines of Hui in view of Nakajima, in light of the teachings of  Wang and Elmufdi, so that the flow of the slurry is fine tuned according to the need of the user, and to use tangential grooves, as in Wang, because tangential grooves provide different flow characteristics than radial or straight grooves. It would thus be obvious to have used tangential or radial lines in whatever position is necessary (i.e. in any of the first to fourth connecting grooves) as determined by the need of the user.
Claim(s) 14, 16, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui in in view of Elmudfi and Wang.
With respect to claim 14, Hui discloses: wherein the plurality of circular grooves includes: a first circular groove (“first groove” in ann. fig. A)  in a central portion of the pad body, and a second circular groove (“fifth groove” in ann. fig. A)   having a greater diameter than that of the first circular groove and being at an edge of the pad body and that the connection groove (“fourth connection groove in ann. fig. A): connects the first circular groove and the second circular groove.
With respect to claim 14, Hui does not disclose that the connection groove: connects the first circular groove and the second circular groove, and extends along a line tangential to the first circular groove.
Wang in the same field of endeavor,  teaches that a polishing pad may have grooves of many different shapes, such as radial (fig. 2A, [0031]) , spiral (fig. 3A, [0038]), tangential line (fig. 2D, [0033]) and Wang also teaches that there is a need to provide different polishing pads with flow characteristics ([0007]).
Elmufdi, in the same field of endeavor,  teaches of polishing pads with regions wherein the different regions (see the regions pointed to by CS1, CS2, CS3 in fig. 1) have varying line shapes such as spiral like or radial-like. Elmufdi also teaches that such characteristics of the polishing pad provide more fine-tuned flow control ([0008]).
Therefore, it is obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have varied the shape of the connecting lines of Hui, in light of the teachings of  Wang and Elmufdi, so that the flow of the slurry is fine tuned according to the need of the user, and to use tangential grooves, as in Wang, because tangential grooves provide different flow characteristics than radial or straight grooves.
The effect of this would be to make the radial connecting groove (“fourth connecting groove” in ann. fig. A) of Hui to be tangential instead of radial.
With respect to claim 16, Hui does not disclose that the first connection groove extends along a line tangential to the first circular groove, and the second connection groove extends in a radial direction of the second circular groove
With respect to claim 17, Hui does not disclose that the first connection groove extends in a radial direction of the first circular groove, and the second connection groove extends along a line tangential to the second circular groove.
Wang in the same field of endeavor,  teaches that a polishing pad may have grooves of many different shapes, such as radial (fig. 2A, [0031]) , spiral (fig. 3A, [0038]), tangential line (fig. 2D, [0033]) and Wang also teaches that there is a need to provide different polishing pads with flow characteristics ([0007]).
Elmufdi, in the same field of endeavor,  teaches of polishing pads with regions wherein the different regions (see the regions pointed to by CS1, CS2, CS3 in fig. 1) have varying line shapes such as spiral like or tangent-like. Elmufdi also teaches that such characteristics of the polishing pad provide more fine-tuned flow control ([0008]).
Therefore, it is obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have varied the shape of the connecting lines of Hui, in light of the teachings of  Wang and Elmufdi, so that the flow of the slurry is fine tuned according to the need of the user, and to use tangential grooves, as in Wang, because tangential grooves provide different flow characteristics than radial or straight grooves. It would thus be obvious to have used tangential or radial lines in whatever position is necessary (whether in the first or second connecting groove location) as determined by the need of the user.
Additionally, as per MPEP 2144, reversal of parts, duplication of parts, and rearrangement of parts is considered obvious unless the applicant demonstrates that the arrangement is critical to the performance of the polishing pad. The only statements on the record are that the designs spread slurry evenly and the result is that it is not unnecessarily supplied, thus this has an effect of ” effect of improving semiconductor productivity and reducing slurry due to the supply of improved slurry”. This same statement is made with respect to both polishing pads 200 and 400 of the instant application. However, specific performance data is not provided. Additionally, the applicant has shown slurry flow lines in fig. 5, 6, 7. It is not shown that having a specific slurry flow pattern provides any specific advantage (for example data on the resulting polished wafers). From above, it is shown that is previously known (see Wang) in the art that concentric circles, radial grooves and tangential grooves have different flow performance characteristics. 
With respect to claim 19, Hui does not disclose that the first to fourth connection grooves extend in a radial direction of the first to fourth circular grooves, or at least one of the first to fourth connection grooves extend along a line tangential to at least one of the first to fourth circular grooves.
Wang in the same field of endeavor,  teaches that a polishing pad may have grooves of many different shapes, such as radial (fig. 2A, [0031]) , spiral (fig. 3A, [0038]), tangential line (fig. 2D, [0033]) and Wang also teaches that there is a need to provide different polishing pads with flow characteristics ([0007]).
Elmufdi, in the same field of endeavor,  teaches of polishing pads with regions wherein the different regions (see the regions pointed to by CS1, CS2, CS3 in fig. 1) have varying line shapes such as spiral like or radial-like. Elmufdi also teaches that such characteristics of the polishing pad provide more fine-tuned flow control ([0008]).
Therefore, it is obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have varied the shape of the connecting lines of, in light of the teachings of  Wang and Elmufdi, so that the flow of the slurry is fine tuned according to the need of the user, and to use tangential grooves, as in Wang, because tangential grooves provide different flow characteristics than radial or straight grooves. It would thus be obvious to have used tangential or radial lines in whatever position is necessary (i.e. in any of the first to fourth connecting grooves) as determined by the need of the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other polishing pad designs with varied grooves throughout the pad include: Elmudfi-2 (KR-2007022054-A), Deopura (US 20060019587 A1). These pads provide specific characteristics of slurry flow.
Drill (US 6572439 B1) teaches that it is known to provide different areas of polishing pad characteristics, so that the wafer may be selectively positioned over a specific area/portion of the pad, for a customized polishing effect, and also reducing the cost and space required for fabricating the integrated circuit devices. This can also be applied to the above, wherein tangential, concentric, and radial grooves are positioned over selected areas of the polishing pad, with known different slurry flow characteristics, and the wafer can thus be polished over a selected area, by means of specific positioning, for some type of customized polishing effect.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Huang whose telephone number is (571)272-6750. The examiner can normally be reached Monday to Friday 9:00 am to 5:00 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the 
/Steven Huang/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723